Case: 17-50057      Document: 00514294582         Page: 1    Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-50057                                FILED
                                  Summary Calendar                        January 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
CARLOS DAVID DOMINGUEZ,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:17-CV-5


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carlos David Dominguez appeals the district court’s denial of his petition
for a writ of error coram nobis. Dominguez has completed his 110-month term
of imprisonment but is still serving a 10-year term of supervised release.
       At all times, this court must be assured of its jurisdiction and the district
court’s jurisdiction. United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
Because Dominguez is subject to an unexpired term of supervised release, he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50057     Document: 00514294582      Page: 2   Date Filed: 01/04/2018


                                  No. 17-50057

is “in custody” and ineligible for coram nobis relief. See United States v. Hatten,
167 F.3d 884, 887 n.6 (5th Cir. 1999). We therefore affirm on the alternative
ground that the district court lacked jurisdiction to consider Dominguez’s
petition. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
      AFFIRMED.




                                        2